DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/4/20 is acknowledged. Claims 1-20 read on the elected species.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the grayscale drawings do not clearly show the features of the claimed invention. These drawings should be black and white line drawings. See MPEP 608.02 VII. A which stipulates the requirement for black and white line drawings and MPEP 608.02 VII. B which applies to grayscale drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states “a plurality of planar portion which extend around an end portion of the valve body”. The planar portions do not appear to extend around the end portion of the valve body. Also, a plurality is only e.g. two. There are not two planar portions that extend around the end portion of the valve body. Therefore, the intended scope of this limitation is unclear. Claim 20 is rejected for the same reasons.
 	Claim 1 states “roll form engagement”. The intended scope of this limitation is unclear. It appears this could be a product by process limitation, but it is not clear. Claim 20 is rejected for the same reasons.
 	Claims 2 and 16 state “at other portions of the flange”. The claim does not appear to make logical sense. Therefore, the intended scope of this limitation is unclear. 
 	Claims 8 and 13 state “the valve seat”. There is improper antecedent basis for this limitations in the claims.

 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Haneball US 20060091762.
 	Fochtman discloses:
 	1.  A fuel pump (see e.g. 0003, 0026), comprising: a power group including a housing 196, a coil 186, a pole piece and an armature 191, the coil, pole piece and armature are disposed within the housing (see Fig 2), the armature being movable within the housing (see e.g. 0036);  a valve group including a valve body (portion of pump which housed the inlet and outlet valves in e.g. Fig 3), a plunger 192 connected to the armature so as to be movable therewith (see e.g. 0035), a bushing 188 in which the plunger is at least partly disposed (see e.g. Fig 2), an inlet chamber (chamber upstream of the inlet valve [rightmost valve] in Fig 3), an outlet chamber (chamber downstream of the outlet valve [leftmost valve] in Fig 3), a pump chamber (chamber under plunger in e.g. Figs 2-3), an inlet valve (rightmost valve in Fig 3) disposed between the inlet chamber and the pump chamber (see Fig 3) and an outlet valve (leftmost valve in Fig 3) disposed between the pump chamber and the outlet valve (see Fig 3).
 	Fochtman does not disclose wherein the valve body includes a plurality of planar portions which extend around an end portion of the valve body which is connected to the power group, and an end portion of the housing of the power group covers the end portion of the valve body and has a roll-formed engagement with the planar portions of the valve body. 

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the threaded connection for the motor cover of Haneball in the system of Fochtman (as a replacement for the motor cover attachment system of Fochtman) to gain the benefit of reducing the number of parts for required to make the pump. 


    PNG
    media_image1.png
    687
    802
    media_image1.png
    Greyscale

Fig 2 of Fochtman

 	Fochtman as modified in claim 1 above discloses:
 	2.  The fuel pump of claim 1, wherein the valve body includes a flange at the end portion of the valve body (see annotated Fig 2 of Fochtman herein), the flange having an outer diameter that is greater than an outer diameter of the valve body at other portions of the flange (as best understood see annotated Fig 2 herein wherein the threads of Haneball would be applied on the inner portion of the motor cover 196 of Fochtman and at the point where the 
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Haneball US 20060091762 in further view of Plisch US 20170268469.
  	Regarding claim 3, Fochtman does not disclose: an inlet filter coupled to a fluid inlet of the valve group, wherein the inlet filter is disposed relative to the coil such that when the fuel pump is disposed within a fuel tank, a bottom of the inlet filter, as oriented in the fuel tank, is disposed above a fuel level in the fuel tank while the coil is at least partly submerged in the 
fuel. 
	Plisch discloses an inlet filter 16 coupled to a fluid inlet 13 of the valve group, wherein the inlet filter is disposed relative to the coil 4 such that when the fuel pump is disposed within a fuel tank 10, a bottom of the inlet filter, as oriented in the fuel tank, is disposed above a fuel level in the fuel tank while the coil is at least partly submerged in the fuel (see e.g. Fig 3 wherein the filter 16 and the coils 4 are arranged such that the fuel level is capable of touching only the coils e.g. when tank/vehicle is rotated slightly counterclockwise which meets the limitations of the claim. It is noted that applicant is only claiming a fuel pump as in the preamble, not fuel tank. These limitations are a recitation regarding the manner in which the fuel pump is intended to be deployed [i.e. “when”]. See MPEP 2114 II.).


 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Haneball US 20060091762 in further view of Spiegl US 20080230733.
 	Flochtman as modified above does disclose a ball outlet valve having a seat and spring; however, Flochtman does not disclose the other limitations of claims 4-6.
 	Spiegl discloses:
 	Claim 4: the outlet valve comprises a valve seat 3, an outlet disk 4, and an outlet spring 11 all disposed within the valve body 1, the outlet spring biases the outlet disk towards the valve seat (see e.g. Fig 1). 
  	Claim 5: a longitudinal axis of the outlet spring 11 is offset from a longitudinal axis of the outlet disk 4 (see e.g. Fig 1 wherein the center axis of any spring 11 is offset from the center axis of the disk 4). 
  	Claim 6: wherein outlet valve further comprises a spring retainer 17 disposed in the pump body, the outlet spring is disposed at least partly in the spring retainer (see e.g. Fig 2) and a longitudinal axis of each of the outlet spring and the spring retainer is offset from a longitudinal axis of the outlet disk (see e.g. Figs 1-2). 


 	Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Haneball US 20060091762 in further view of Spiegl US 20080230733 in further view of Plisch US 20170268469.
 	Regarding claim 7, Fochtman does not disclose: an inlet filter coupled to a fluid inlet of the valve group, wherein the inlet filter is disposed relative to the coil such that when the fuel pump is disposed within a fuel tank, a bottom of the inlet filter, as oriented in the fuel tank, is disposed above a fuel level in the fuel tank while the coil is at least partly submerged in the 
fuel. 
	Plisch discloses an inlet filter 16 coupled to a fluid inlet 13 of the valve group, wherein the inlet filter is disposed relative to the coil 4 such that when the fuel pump is disposed within a fuel tank 10, a bottom of the inlet filter, as oriented in the fuel tank, is disposed above a fuel level in the fuel tank while the coil is at least partly submerged in the fuel (see e.g. Fig 3 wherein the filter 16 and the coils 4 are arranged such that the fuel level is capable of touching only the coils e.g. when tank/vehicle is rotated slightly counterclockwise which meets the limitations of the claim. It is noted that applicant is only claiming a fuel pump as in the preamble, not fuel tank. These limitations are a recitation regarding the manner in which the fuel pump is intended to be deployed [i.e. “when”]. See MPEP 2114 II.).

 

 	Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Plisch US 20170268469.
 	Fochtman discloses:
 	10.  A fuel pump (see e.g. 0003, 0026), comprising: a power group including a housing 196, a coil 186, a pole piece and an armature 191, the coil, pole piece and armature are disposed within the housing (see Fig 2), the armature being movable within the housing (see e.g. 0036);  a valve group including a valve body (portion of pump which housed the inlet and outlet valves in e.g. Fig 3), a plunger 192 connected to the armature so as to be movable therewith (see e.g. 0035), a bushing 188 in which the plunger is at least partly disposed (see e.g. Fig 2), an inlet chamber (chamber upstream of the inlet valve [rightmost valve] in Fig 3), an outlet chamber (chamber downstream of the outlet valve [leftmost valve] in Fig 3), a pump chamber (chamber under plunger in e.g. Figs 2-3), an inlet valve (rightmost valve in Fig 3) disposed between the inlet chamber and the pump chamber (see Fig 3) and an outlet valve (leftmost valve in Fig 3) disposed between the pump chamber and the outlet valve (see Fig 3).
 	Fochtman does not disclose an inlet filter coupled to a fluid inlet of the valve group, wherein the inlet filter is disposed relative to the coil such that when the fuel pump is disposed 
  	Plisch discloses an inlet filter 16 coupled to a fluid inlet 13 of the valve group, wherein the inlet filter is disposed relative to the coil 4 such that when the fuel pump is disposed within a fuel tank 10, a bottom of the inlet filter, as oriented in the fuel tank, is disposed above a fuel level in the fuel tank while the coil is at least partly submerged in the fuel (see e.g. Fig 3 wherein the filter 16 and the coils 4 are arranged such that the fuel level is capable of touching only the coils e.g. when tank/vehicle is rotated slightly counterclockwise which meets the limitations of the claim. It is noted that applicant is only claiming a fuel pump as in the preamble, not fuel tank. These limitations are a recitation regarding the manner in which the fuel pump is intended to be deployed [i.e. “when”]. See MPEP 2114 II.).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the filter arrangement at the pump inlet of Plisch in the system of Fochtman to gain the benefit of filtering debris from the fuel so it does not damage the pump.
 	
 	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Plisch US 20170268469 in further view of Spiegl US 20080230733.
 	Flochtman as modified above does disclose a ball outlet valve having a seat and spring; however, Flochtman does not disclose the other limitations of claims 11-12.
 	Spiegl discloses:

  	Claim 12: wherein outlet valve further comprises a spring retainer 17 disposed in the pump body, the outlet spring is disposed at least partly in the spring retainer (see e.g. Fig 2) and a longitudinal axis of each of the outlet spring and the spring retainer is offset from a longitudinal axis of the outlet disk (see e.g. Figs 1-2). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the outlet valve of Spiegl in the system of Fochtman as modified above (as a replacement for the outlet valve of Fochtman) to gain the benefit of using a valve with a significantly longer lifetime under extreme conditions as taught by Spiegl in 0009.
  	 
 	Claim 16 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Plisch US 20170268469.
  	Regarding claim 16, Flochtman as modified above discloses wherein the valve body includes a flange at the (see annotated Fig 2 herein) end portion of the valve body (see annotated Fig 2 herein), the flange having an outer diameter that is greater than an outer diameter of the valve body at other portions of the Flange (as best understood, see annotated Fig 2 herein wherein the flange has a greater outer diameter than the rest of the valve body).

	Haneball discloses an arrangement for connecting a motor housing to a body including a planar portions are disposed along the outer diameter of the flange (see threaded flange at 32 in Fig 6 and 0063).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the threaded connection for the motor cover of Haneball in the system of Fochtman (as a replacement for the motor cover attachment system of Fochtman) to gain the benefit of reducing the number of parts for required to make the pump. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Spiegl US 20080230733.
 	Fochtman discloses: 	1.  A fuel pump (see e.g. 0003, 0026), comprising: a power group including a housing 196, a coil 186, a pole piece and an armature 191, the coil, pole piece and armature are disposed within the housing (see Fig 2), the armature being movable within the housing (see e.g. 0036);  a valve group including a valve body (portion of pump which housed the inlet and outlet valves in e.g. Fig 3), a plunger 192 connected to the armature so as to be movable therewith (see e.g. 0035), a bushing 188 in which the plunger is at least partly disposed (see e.g. Fig 2), an inlet chamber (chamber upstream of the inlet valve [rightmost valve] in Fig 3), an outlet chamber (chamber downstream of the outlet valve [leftmost valve] in Fig 3), a pump chamber (chamber under plunger in e.g. Figs 2-3), an inlet valve (rightmost valve in Fig 3) 
 	Flochtman does not disclose wherein the outlet valve comprises a valve seat, an outlet disk, and an outlet spring all disposed within the valve body, the outlet spring biases the outlet disk towards the valve seat, and a longitudinal axis of the outlet spring is offset from a longitudinal axis of the outlet disk. 
  	Spiegl discloses the outlet valve comprises a valve seat 3, an outlet disk 4, and an outlet spring 11 all disposed within the valve body 1, the outlet spring biases the outlet disk towards the valve seat (see e.g. Fig 1), a longitudinal axis of the outlet spring 11 is offset from a longitudinal axis of the outlet disk 4 (see e.g. Fig 1 wherein the center axis of any spring 11 is offset from the center axis of the disk 4). 
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the outlet valve of Spiegl in the system of Fochtman as modified above (as a replacement for the outlet valve of Fochtman) to gain the benefit of using a valve with a significantly longer lifetime under extreme conditions as taught by Spiegl in 0009.

Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Fochtman US 20150357107 in view of Spiegl US 20080230733 in further view of Haneball US 20060091762.
 	Regarding claim 20, Flochtman discloses the valve body includes a flange at 
the end portion of the valve body (see annotated Fig 2 herein), the flange having an outer diameter that is greater than an outer diameter of the valve body at other portions of the 
flange (see annotated Fig 2 herein). 

	Haneball discloses the body includes a plurality of planar portions (threads 32) which extend around an end portion of the body which is connected to the motor, and an end portion of the housing of the power group covers the end portion of the body and has a roll-formed engagement with the planar portions of the valve body (See e.g. Fig 6 and 0063 wherein the motor cover 12 is attached to the body 11 via mating threads [threads 32 on the body and the internal threads of motor cover 12 as in 0063]. Regarding roll formed engagement, this appears to be a product by process limitation in an apparatus claim. Threads are known to be roll formed. The structure of Haneball has the same structure as a roll formed structure and therefore the structure of Haneball meets the limitations of the apparatus claim. See MPEP 2113. ), and the planar portions are disposed along the outer diameter of the flange (The threads of Haneball are on the inside of the motor housing and the on the body where the motor housing engages with the body. See annotated Fig 2 herein wherein the threads of Haneball would be applied on the inner portion of the motor cover 196 of Fochtman and at the point where the motor cover 196 meets the flange of the valve body.).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the threaded connection for the motor cover of Haneball 


Allowable Subject Matter
Claims 8-9, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Fink whose telephone number is 571-270-3373.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746